Citation Nr: 1030597	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-13 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).  

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from February 1966 to June 1969, to include combat duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a Travel Board Hearing in May 2010 in St. 
Petersburg, Florida.  A transcript is associated with the claims 
file.


FINDINGS OF FACT

1.  The combined percentage of service-connected disabilities has 
met the threshold requirements for a consideration of a schedular 
TDIU.

2.   The Veteran's service-connected disabilities render him 
unable to maintain substantially gainful employment. 

3.  The Veteran withdrew a claim for service connection for 
residuals of a CVA.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a schedular TDIU have been met.  38 U.S.C.A. § 5107 
(West 2002) ; 38 C.F.R. §§ 3.102, 3.321(b), 3.340, 3.341, 4.16, 
4.19 (2009).

2.  The claim for entitlement to service connection for residuals 
of a CVA is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The notice requirements of the VCAA 
require VA to notify a claimant of what information or evidence 
is necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2009).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security number 
or the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  Additionally, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).

As discussed in more detail below, sufficient evidence is of 
record to grant a TDIU, and the claim for service connection for 
residuals of a CVA is dismissed. Therefore, no further 
development is needed with respect to this appeal, and no further 
reasons and bases are necessary regarding how VA has fulfilled 
the duties to notify and assist.  

Legal Criteria for TDIU

A total rating based on unemployability due to service-connected 
disabilities may be granted if the service-connected disabilities 
preclude the Veteran from obtaining or maintaining substantially 
gainful employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  38 C.F.R. § 4.16(a).

In this case, the Board must determine whether the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living wage").  
See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a 
veteran may be unemployed or has difficult obtaining employment 
is not determinative.  The ultimate question is whether a 
veteran, because of service-connected disability, is incapable of 
performing the physician and mental acts required by employment, 
not whether he can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  In making its determination, VA considers 
such factors as the extent of the service-connected disability, 
and employment and educational background.  See 38 C.F.R. §§ 
3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Analysis of TDIU

The Veteran contends that the combination of his service-
connected disabilities prevent him from engaging in any type of 
meaningful employment.  He asserts that his service-connected 
physical and mental disabilities have such a significant impact 
on his ability to work that he is limited to only marginal 
employment as a part-time retail assistant at a Target 
Corporation(r) store.  

The Veteran is currently service-connected for residuals of 
prostate cancer at a 40 percent evaluation, for posttraumatic 
stress disorder (PTSD) at a 30 percent evaluation, for right 
shoulder impingement syndrome at a 20 percent evaluation, for a 
right elbow scar at a 10 percent evaluation, for a skin 
disability at a 10 percent evaluation, for tinnitus at a 10 
percent evaluation, and for impotence at a noncompensable (zero 
percent) evaluation.  The Veteran's combined disability rating is 
80 percent.  Additionally, the Veteran is in receipt of special 
monthly compensation for loss of use of a creative organ.  

Given the severity of the Veteran's combined disability picture, 
he has met the threshold disability level to qualify for 
schedular entitlement to a TDIU.  See         38 C.F.R. §§ 
3.321(b), 3.340, 3.341, 4.16, 4.19.  Thus, the question before 
the Board is whether the combination of the Veteran's service-
connected disabilities prevents him from engaging in any type of 
substantially gainful employment (other than marginal work).  

In reviewing the evidence of record, it is apparent that the 
Veteran voluntarily retired from the Volusia County Sheriff's 
Department after many years service as a law enforcement officer.  
In the last two years of his employment, the Veteran needed to 
take sick leave on numerous occasions, with 73 hours used in 2006 
and 298.5 hours used in 2007. 

The Veteran has been examined by VA medical professionals 
numerous times, with several VA examinations noting the impact of 
service-connected disabilities on the ability to engage in 
gainful employment.  Of note is the most recent VA mental health 
examination, dated in January 2010, where a VA clinical 
psychologist stated that the Veteran's PTSD primarily affected 
his social functioning; however, the VA psychologist also opined 
that there were intermittent periods of inability to perform 
occupational tasks specifically due to the service-connected 
PTSD.  

Regarding his other service-connected disabilities, the only 
other medical opinion which specifically mentions employment 
interference was a January 2008 VA examination which took into 
account the genitourinary and orthopedic conditions.  In 
reviewing radiographic evidence as well as the Veteran's history, 
this examiner stated that the Veteran was able to do "most or 
all types of sedentary work," and "most types of physical 
work" at the time of examination.  The examiner's statement is, 
however, rather cursory in nature, as it simply indicates that 
the Veteran is retired, and then provides a conclusory statement 
that he should be able to perform in most employment situations.  
There is no rationale which discusses the specific impact of the 
numerous service-connected disabilities on employment, and the 
Veteran's PTSD, skin disability, and tinnitus are completely left 
out of the examination report.  As such, the report of the 
examination is not particularly probative or helpful in resolving 
the TDIU issue on appeal.  

Indeed, since the time of this examination, the Veteran has made 
allegations of worsening of his prostate cancer residuals, and 
has been granted service connection for tinnitus.  With respect 
to the prostate cancer residuals, he has testified before the 
undersigned that urinary incontinence has become so problematic 
for him, that he must wear absorbent pads to his part-time job.  
In fact, he has stated that his need to attend to the needs of 
nature is so frequent that it has become a barrier to his ability 
to work in a meaningful setting.  

The Veteran also has a retained shell fragment in his right 
shoulder as a chief manifestation of his service-connected right 
shoulder impingement syndrome.  This disability is productive of 
problems with repetitive material handling in the right upper 
extremity.  There is no associated loss of motion; however, given 
that the disability affects manual dexterity, which would by 
necessity include exercises such as lifting, there is some impact 
on the ability to work.  Indeed, the Veteran specifically 
testified at his Travel Board hearing that his shoulder pain 
prevents him from holding a sidearm in a steady position, which, 
in turn, would prevent him from being able to function as a law 
enforcement officer.  There are no medical opinions which 
specifically address the impact of the right shoulder disability 
on employment; however, the Board concludes that this physical 
impairment, when considered with other service-connected physical 
and mental disabilities, does make some contribution to the 
Veteran only being able to work in a marginal capacity.  

In addition to the Veteran's testimony about his worsening 
problem with incontinence, he has stated that he cannot work in 
his field (law enforcement) due to problems with his service-
connected PTSD.  He testified that he could not qualify on the 
range with his service sidearm, as his anxiety symptoms severely 
affected his ability to handle a weapon.  Other symptoms of the 
Veteran's PTSD include irritability and outburst of anger, 
detachment from others, avoidance behavior, and hypervigilance.  
These manifestations were specifically found by a VA psychologist 
to be productive of decreased reliability in a work environment.  

The Board finds that the evidence is in relative equipoise 
regarding the issue of the Veteran's employability.  The 
combination of the mental and physical disorders, when considered 
together, does suggest that the Veteran cannot be employed except 
in the most marginal of roles.  Indeed, he is former Sheriff's 
Deputy with a two-year college degree that cannot function in 
that role due to PTSD-related anxiety and pain in the right 
shoulder.  Also, he has been clinically found to have decreased 
reliability at his job as a part-time retail clerk due to PTSD, 
which is itself a marginal job (especially in light of the 
Veteran's employment history and education).  Furthermore, the 
Veteran must wear absorbent pads and frequently visit the 
restroom during the work day, which limits him in the hours he 
can work as a retail clerk.  The Veteran did voluntarily retire 
from the Volusia County Sheriff's Department; however, he needed 
a great deal of sick leave in his last two years of employment, 
which is suggestive of his service-connected disabilities causing 
a disruption in his ability to work.  

For these reasons, the Board will resolve doubt in the Veteran's 
favor to find that the mental disability of PTSD (which has been 
clinically assessed to cause reduced work reliability), combined 
with the incontinence-causing residuals of prostate cancer (rated 
at a high level of 40 percent) and the physical impairments of 
right shoulder disability, in concert with each other, are severe 
enough to prevent the Veteran from working except in marginal 
employment as a part-time retail clerk.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  As such, the requirements for a TDIU have 
been met, and the claim will be granted.  



Withdrawal of Service Connection for CVA 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by an 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  At the Veteran's Travel Board Hearing in May 2010, he 
properly withdrew his appeal for service connection for residuals 
of a CVA.  Accordingly, the Board does not have jurisdiction to 
review this issue, and it is dismissed.


ORDER

A TDIU is granted.  

The appeal for service connection for residuals of a CVA is 
dismissed.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


